DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 10/20/2020 has been entered.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 11/17/2020 was received.  The NPL reference indicated as the 10/30/2020 Office Action for European Application No. 13741928.9 has not been considered since it is noted that the cited reference documents D1, D2, D4 and D5 within the Office Action are not disclosed, thereby not providing proper context of the arguments within the Office Action.  The NPL reference has been placed in the Application file, but the information referred to therein has not been considered.
Formal Matters
Applicant’s amendment and response filed 10/20/2020, which amended claim 11, and added new claims 26 and 27, has been entered.  Claims 1-27 are pending and have 

Claim Rejection - Withdrawn
The rejection of claim 11 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to this claim.
The rejection of claims 1-6, 8, 11-16, 19, 20, 24 and 25 under 35 U.S.C. § 103(a) as being unpatentable over Fahy, G.M., (U.S. Patent No. 5,586,438; 1996), has been withdrawn in view of Applicant’s claim amendments and arguments concerning the technology within instant claim 1 in view of discussed apparatus embodiments related to design choice issues and suppositions made regarding supply lines, valves and plumbing within such equipment.
Claim Interpretation
As noted within the Final Office Action dated 2/7/2018 (expressly incorporated herein), the instant claims are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahy, G.M., (U.S. Patent No. 5,586,438; 1996; cited in the IDS dated 1/4/2016), further in view of Tempelman et al. (U.S. PGPUB 2010/0330547; 12/30/2010; cited in the IDS dated 1/4/2016).  This rejection has been maintained for claims 1-25 and made for new claims 26 and 27.  

Fahy teaches that an oxygenator is connected to the perfusion circuit, and an oxygen supply device (i.e., an external muffler/energy source providing exhaust air) that is configured to supply produced oxygen to the oxygenator, wherein the oxygenator is configured to oxygenate the perfusate from the supplied exhaust air (i.e., produced oxygen; Abstract; column 12, line 44-56; column 16, line 64, to column 17, line 8; column 
With regard to claim 1 and that the oxygenator is configured to supply oxygen to each of the flow paths and that such flow paths are separately controllable, it would have been within the purview of one of ordinary skill in the art to provide valves that would split the oxygen supply to the different flow paths, as well as provide regulating valves that would control the amount of oxygen that would be supplied to each flow path since this would be merely rearrangement of parts that would have been obvious to one of ordinary skill in the art as this would not have modified the operation of Fahy (i.e., the oxygen is still supplied to the flow paths; see MPEP § 2144.04(VI)(C)).
Additionally, Applicant is reminded that the duplication of parts (i.e. provide a second oxygenator) may be construed as an obvious design choice or mere rearrangement of parts taught by the prior art, especially in light of the teachings of Fahy. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.);  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 
However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness.  The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).  In the instant case, Fahy provides this additional motivation in view of indicating the use of an oxygenator to oxygenate the perfusate as well as for pH control (column 12, line 44-56, column 17, line 2).  Additionally, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete.  The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs.  The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  See also, MPEP 2144.04(VI).
With regard to claim 24, in view of the above, it would have been within the purview of one of ordinary skill in the art to set oxygenator valves to supply different amount of oxygen, or, to set a second oxygenator to a different amount of oxygen supplied to the organ or tissue in order to properly oxygenate the tissue as a whole or by regions.

Regarding claims 1 and 11, Fahy teaches a bubble trap (i.e., an accumulator) within the perfusion circuit downstream of the oxygenator (columns 5-6, column 15, lines 37-44, column 16, lines 64-65; Fig. 1). 
Fahy also teaches that based on the partition within the bubble trap, the partition ensures that any bubbles or air that may enter the bubble trap from input line 114 are directed upwards toward the top of the bubble trap (column 5, lines 40-48).  Similarly, input line 114 may optionally be perforated near the top of the bubble trap with holes, where the holes permit air to escape from tube 114 and rise to the top of the bubble trap and will permit fluid to escape from the tube in several places rather than only at the bottom of tube 114, which will reduce the turbulent flow of the perfusate (column 5, lines 50-58).  In view of the above, Fahy teaches that the bubble trap (i.e., an accumulator) is configured to reduce pulsatility of the perfusate.
Regarding claim 14, Fahy teaches that the apparatus is configured to prevent contamination of oxygen supplied by the oxygen supply device (such as by including a filter to continuously filter and sterilize the perfusate; column 7, lines 15-22). 
In view of Fahy’s teachings for the above claims, with respect to the functional and/or intended use limitations (e.g., “an apparatus for perfusing an organ,” “configured 
In view of Fahy’s teachings for the above claims, with respect to the functional and/or intended use limitations within the claims, it is again noted that the patentability of an apparatus is based on its structure and that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (MPEP §§ 2114 and 2115).  The limitations (as exemplified above) do not differentiate apparatus claims from the prior art (MPEP §§ 2114 and 2115).  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), which states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability of functioning in the intended manner.
With regard to method claims 15, 16, 19, 20 and 25, in view of the above teachings from Fahy, it is noted that based on the broadly worded steps within the claims (see MPEP § 2112.02(I)), where under the principles of inherency, if a prior art device, in its normal 
Although Fahy teaches the above, Fahy does not teach that the air supply is compressed air (instant claim 7), the oxygen supply device is operated via a water supply (instant claims 9, 17 and 21), the produced oxygen supply is based on detecting feedback from the organ (instant claims 10 and 18), the apparatus further comprises a microbial filter (instant claims 22) and that the oxygen is supplied non-continuously (instant claim 23). 
Tempelman teaches a portable (i.e., transportable) apparatus for perfusing an organ or tissue and a methods for its use (Abstract, Fig. 4, paragraphs 13-16, 29, 30 and 61).  Tempelman teaches that the apparatus comprises a perfusion circuit that perfuses the organ or tissue with liquid perfusate (Abstract, paragraphs 15 and 35). 
Tempelman’s methods teach generating within the apparatus a preserving gas and perfusing an organ (e.g., pancreas, liver, kidney, heart, lung, small intestine or a plurality of organs) with the generated preserving gas, where the preserving gas may be dissolved in a liquid and then administered to the organ as a gas/liquid solution (paragraphs 15 and 29).  Tempelman teaches that with regard to organs, such as liver, such an administration can be via cannulation of one or more of the common hepatic artery, proper hepatic artery, portal vein or by one or more of the hepatic vein(s); and infra- or suprahepatic inferior vena cava (paragraph 34; i.e. a perfusion circuit that comprises a plurality of flow paths to perfuse the organ or tissue).
Regarding claims 1, 10, 15, 17, 24 and 26, Tempelman teaches that the system enables up to three different substreams of preserving gas to be administered to the 
Additional pressure regulators or mass flow controllers may be employed in these substreams to provide further independent pressure and flow regulation for each substream (paragraph 49; i.e. the flow paths are separately controllable).  
Tempelman teaches that the apparatus may comprise an oxygenator that oxygenates perfusate that circulates through the perfusion circuit where the apparatus comprises an oxygen supply device that supplies oxygen to the oxygenator, which may comprise an oxygen concentrator (Abstract; paragraphs 15 and 35).  
Regarding claims 7, 9, 17 and 21, Tempelman teaches that the oxygenator can oxygenate the perfusate at a number of points within the perfusion line, that the produced oxygen has a concentration greater than the oxygen concentration of the air (paragraphs 35 and 43), that the oxygen supply device supplies the produced oxygen by starting with an oxygen supply with relatively low oxygen concentration and outputting oxygen with a concentration that is higher relative to the oxygen supply (Abstract, paragraphs 43, 44, 47 and 48; Example 1), that the oxygen supply device is configured to operate with the oxygen supply being air, such as ambient or compressed air, or water (Abstract, paragraphs 15. 43, 44, 47 and 48; Fig. 2).  

Regarding claims 10, 18 and 23, Tempelman teaches that the oxygen supply device can supply the produced oxygen based on feedback detected from the organ or tissue via oxygen sensors (paragraphs 48 and 57; Figs. 1 and 2).  In view of the use of the sensors providing oxygen feedback from the organ, the supply of oxygen can be non-continuous since the feedback from the organ can indicate sufficient oxygen concentrations are present within the organ and oxygen flow can be stopped.
Regarding claim 22, Tempelman also teaches that the apparatus prevents contamination of the produced oxygen supplied by the oxygen control device via air filters and medical grade filters (paragraphs 47 and 48; Fig. 2).  Since Tempelman teaches the use of medical grade filters (i.e., filters with a pore size of 0.2 µm that are interpreted as 
A person of ordinary skill in the art would have been motivated to substitute the oxygenator of Fahy for the EOC oxygen supply device of Tempelman since both references are in the field of organ perfusion, Fahy teaches the use of oxygen concentrators in its apparatus, while Tempelman teaches the use of an electrochemical oxygen concentrator that utilizes ambient air and water to provide purified oxygen that is free of contamination, where the EOC vapor feed system is advantageous, as compared to a corresponding liquid feed system, in that the present vapor feed system keeps many impurities that may be present in the water supply from being fed to the anode (paragraph 44).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the oxygenator of Fahy for the EOC oxygen supply device of Tempelman since both references are in the field of organ perfusion, the features of the claimed apparatus were known in the art at the time of the invention, and in doing so would provide an advantage to the Fahy apparatus since the EOC from Tempelman would provide pure oxygen to the Fahy apparatus with low cost materials and having the ability to not require oxygen bottles for the apparatus.
It is further noted that with regard to the transportability of the apparatus and that it weigh less than 90 pounds (i.e., instant claim 13), as discussed above (expressly incorporated herein) both Fahy and Tempelman teach portable organ perfusion units.  It would have been within the purview of one of ordinary skill in the art, based on the 
In view of the above, with regard to new claims 26 and 27, the combined teachings provide oxygenators and oxygen concentrators connected to the perfusion circuit flow paths to provide oxygen to circulating perfusate as well as having up to three different substreams of preserving gas to be administered to an organ, with each of the three different substreams having independently adjustable flow rates (i.e., the flow paths are separately controllable).  The combined teachings also teach that oxygen concentration and maximum delivery pressure of the three substreams may be adjusted, and that additional pressure regulators or mass flow controllers may be employed in these substreams to provide further independent pressure and flow regulation for each substream (i.e., the flow paths are separately controllable).  In view of this, it would have been within the purview of one of ordinary skill in the art to provide additional (i.e. a plurality) oxygenators into the system since the combined teachings provide oxygenators on a flow path, provides additional (i.e. up to three different substreams) flow paths with additional regulators, controllers and valves for flow regulation for each substream since the combined teachings provide oxygenators on streams and also provide additional substreams with separate controllers, which would be a matter of applying what was appropriate for one flow path to subsequent additional other flow paths for proper regulation of air in the system to different parts of the perfused organ.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.);  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness.  The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).  In the instant case, Fahy provides this additional motivation in view of indicating the use of an oxygenator to oxygenate the perfusate as well as for pH control, while Tempelman teaches the use of multiple flow paths that can be regulated for more or less oxygen for precise regulation of oxygen to the organ.  Additionally, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete.  The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs.  The prior 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
With regard to Applicant arguments (Reply pages 6-9), they are not persuasive since they are with respect to the rejection under 35 U.S.C. § 103 to Fahy, which has been withdrawn. 
With regard to Applicant’s argument concerning impermissible hindsight reasoning, this is not persuasive since in view of the above teachings from Fahy and Tempelman, the above claim interpretation (expressly incorporated herein) and rationale for obviousness, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
With regard to Applicant’ arguments concerning duplications of parts and Ex parte Maeda (Reply, page 8-9), this is not found persuasive since as noted above, the combined teaching of the prior art references do provide oxygenators, valves, regulators, controllers, pressure indicators, multiple flow paths, etc. that would be considered elements known by a person of ordinary skill in the art to be utilized in such equipment and which would have the requisite motivation (as discussed in the rejection of record; expressly incorporated herein) that would be in compliance with ex parte Maeda.  Based on review of the art of record, the references provide teachings and equipment that a person of ordinary skill in the art would know how to add additional or reconfigure valves and plumbing within such perfusion equipment.
With regard to Applicant’s argument that Tempelman does not provide any additional teachings of relevance (Reply, page 9), this is not persuasive in view of the rejection above, the provided rationale for obviousness, as well as the above discussion regarding design choices and duplication of parts (MPEP §§ 2144.04(VI)(B) and 2144.04(VI)(C)) (expressly incorporated herein).
Additionally it is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631